Citation Nr: 1540789	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-17 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's March 2012 substantive appeal to the October 2009 rating decision was timely filed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from October 1944 to January 1946.  The Veteran died in April 2000, and the surviving spouse is the appellant. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 determination by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO), that a substantive appeal was not timely filed as to an October 2009 rating decision which denied a claim to reopen a claim for entitlement to service connection for the cause of the Veteran's death, and denied a claim to establish permanent incapacity for self-support for a child of the Veteran.


FINDINGS OF FACT

1.  The appellant did not file a substantive appeal discussing errors of fact or law within 60 days of the date, March 21, 2011, on which the Statement of the Case was sent to the appellant, or within the remainder of the one-year period from the date of the October 6, 2009 letter notifying her of the October 2009 rating decision determinations.  

2.  The appellant did not timely request an extension of time in order to file an appeal to the October 2009 rating decision, and did not request an extension of time to file her substantive appeal with good cause shown when she filed her substantive appeal in March 2012.

3.  The RO did not waive timely filing of a substantive appeal, and there is no evidence that the appellant was physically or mentally incapacitated, or that extraordinary circumstances existed, such that equitable tolling of the filing deadline is warranted.

CONCLUSION OF LAW

A timely substantive appeal was not filed as to the October 2009 rating decision, and as such, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109, 20.302(b), 20.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA was not required to provide the appellant with such notice in this case, as it is one where entitlement to the benefit claimed cannot be established as a matter of law.  See 38 C.F.R. § 3.159(b)(3)(ii) (2014).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 

As the pertinent facts in this case are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this appeal, the Board finds that no further action is required pursuant to the duties to notify and to assist.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

The appellant has not advanced an argument regarding the timing of her March 2012 substantive appeal, other than her representative, in a January 2015 informal hearing presentation, argued in a general sense that such was timely.  

A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals), or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2014).  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302(b) (2014). 

Within the VA regulatory system, the Board is the sole arbiter of decisions concerning the adequacy of a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d) (2014).  For purposes of determining whether a substantive appeal has been timely filed, the date of mailing of the statement of the case will be presumed to be the same as the date of the Statement of the Case and the date of mailing of the letter of notification of the determination (the rating decision, in this case) will be presumed to be the same as the date of that letter.  Id.  An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303 (2014).  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id. 

Pursuant to 38 C.F.R. § 3.109 (2014), time limits for filing may be extended in some cases on a showing of good cause.  However, the United States Court of Appeals for Veterans Claims has held that there is no legal entitlement to an extension of time, but that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner.  Thus, a claimant who fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996). 

Here, an October 6, 2009 VA letter notified the appellant that her claim to reopen a claim of entitlement to service connection for the cause of the Veteran's death was denied as was a claim to establish permanent incapacity for self-support for a child of the Veteran.  In the September 2010 notice of disagreement, the appellant's daughter asserted that her mother believed that the cause of the Veteran's death was related to his service-connected gunshot wound residuals.  In a letter enclosed with the Statement of the Case, dated March 21, 2011, the appellant was advised that:

To complete your appeal, you must file a formal appeal.  We have enclosed VA Form 9, Appeal to the Board of Veterans' Appeals , which you may use to complete your appeal.  . . . You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  (Emphasis in original).

Thereafter, the appellant submitted a VA Form 9, substantive appeal, which was date stamped as received by the RO on March 2, 2012.  The appellant's March 2012 VA Form 9 does not reflect a request for an extension of time for filing her substantive appeal but does indicate a request for a hearing.  In a March 2012 letter, the RO notified the appellant that her March 2012 substantive appeal was not timely.  The appellant also opted for a July 2012 informal conference instead of her requested hearing and the appellant was informed her appeal would be continued for timeliness.  The appellant timely appealed a March 2013 Statement of the Case issued for timeliness of the appeal with respect to the March 2012 substantive appeal.

There was no written document received within 60 days of the date on which the March 2011 Statement of the Case was sent to the appellant, and there was no remainder of the one-year time period from the date of the October 6, 2009 letter notifying her of the October 2009 rating decision.  As such, the Board finds that the appellant did not file a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

There are three possible exceptions to the finality rule in this case.  First, the filing limit could be tolled with a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.303 or an extension of the filing deadline under 38 C.F.R. § 3.109.  However, the first communication received by VA after the March 2011 Statement of the Case was issued was received by VA on March 2, 2012, as evidenced by the date stamp, well beyond the 60 days the appellant had to submit her substantive appeal.  The communication received by VA on March 2, 2012 was the substantive appeal form at issue.  The appellant did not submit a request to extend the appeal period when she filed her March 2012 appeal, and did not present good cause for her failure to file a timely substantive appeal at that time; thus, a timely request for an extension of time to submit a substantive appeal was not filed. 

Second, some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, there is no evidence that the RO continued to treat the case as an active appeal; no Supplemental Statements of the Case, or correspondence to the appellant, are of record as having been dated such that it was not considered closed by the RO after the deadline for filing a substantive appeal had passed, and the record does not reflect that the RO formally or informally waived the time requirements for filing a substantive appeal. 

Finally, the doctrine of equitable tolling has been considered.  The United States Court of Appeals for the Federal Circuit has noted that in order to obtain the benefit of equitable tolling, a claimant must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  Additionally, "extraordinary circumstances" can invoke consideration of the principles of equitable tolling.  McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005). 

Although the Board acknowledges the appellant's age, she does not allege, and the evidence does not suggest, that her failure to file a timely substantive appeal was due to mental incapacity.  In this case, the appellant initially served as her own representative in her proceedings with the RO and has presented various written submissions, which reflects that she is capable of reading, analysis, and argument.  Accordingly, the appellant has not demonstrated that her failure to file a timely substantive appeal was due to mental incapacity. 

The U.S. Court of Appeals for Veterans Claims adopted a three-part test to determine the appropriateness of equitable tolling based upon extraordinary circumstances, as follows (1) the extraordinary circumstance must be beyond the appellant's control; (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his or her appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed a timely appeal.  In this case, the appellant had not described any extraordinary circumstance beyond her control which prevented her from timely filing her substantive appeal.  Indeed, the appellant was notified in the May 21, 2011 cover letter to the Statement of the Case of the deadlines to file her substantive appeal.  Her failure to exercise any due diligence in reading the contents of the cover letter to the Statement of the Case does not establish a basis for equitable tolling of the filing deadline.

Moreover, ignorance of the law cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  In Morris v. Derwinski, the U.S. Court of Appeals for Veterans Claims noted that the U.S. Supreme Court has held that persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 265.  As such, the Board finds no basis for equitable tolling of the filing deadline. 

In sum, the Board finds that the appellant did not file a substantive appeal discussing errors of fact or law with regard to the October 2009 rating decision within the appeal period or timely request an extension of time to do so.  The RO did not waive timely filing of a substantive appeal, and there is no showing of physical and/or mental incapacity to warrant equitable tolling of the filing deadline.  The appellant's appeal as to a timely filed substantive appeal must be denied.

ORDER

The appeal as to whether the appellant's March 2012 substantive appeal to the October 2009 rating decision was timely submitted is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


